El Juez Asociado Seño» Franco Soto,
emitió la opinión del tribunal.
La demandante aseguró por conducto de F. A. C. Has-trup, broker, en la compañía demandada las existencias de harinas en saco que tenía almacenadas en un edificio de mani-postería sito en Arroyo. El seguro alcanzaba a la cantidad de $15,000, pero se dividió en cinco pólizas de $3,000 cada una, pero solamente es objeto de este pleito la póliza No. 55,750 que fue expedida en julio 22, 1921, para tener efecto por tres meses mediante la prima de $22.50 que pagó la de-mandante. Se alega en la demanda que en agosto 15, 1921, ocurrió un incendio en la fábrica de pasta donde estaban *684almacenadas las existencias de harina aseguradas, y que dichas existencias fueron destruidas totalmente por el fuego.
La demandada sostuvo en sus varias defensas que la ha-rina no era propiedad de la demandante y sí de la Kansas Milling Co.; que la póliza había sido cancelada y negó que la demandante cumpliera con las condiciones de la, póliza para poder recobrar los daños causados por el fuego.
La corte inferior sostuvo la demanda y condenó a la de-mandada al pago de los $3,000 objeto del seguro.
Como primera cuestión la apelante sostiene la insu-ficiencia de la demanda porque la alegación de “que la de-mandante ha cumplido todas y cada una de las condiciones de la precitada póliza de seguro.” contiene condicio-nes que incumbía cumplir a la apelada, pero que no se rela-cionan ni mencionan en la demanda.
El artículo 127 del Código de Enjuiciamiento Civil dice:
“Art. 127. — Al alegar el cumplimiento de las condiciones esta-blecidas en un contrato, no será necesario exponer los hechos proba-torios de dicho cumplimiento, pero podrá manifestarse en términos generales que la parte cumplió debidamente todas las condiciones que le concernían, y si se impugnare dicha alegación, la parte que hizo ésta deberá probar en el juicio los hechos que demuestren dicho cumplimiento.”
Consignándose en la demanda la celebración del contrato de seguro, el premio pagado y el tiempo que estaba en vigor, cantidad asegurada y la ocurrencia del siniestro, la deman-dante cumplió con el estatuto alegando en términos gene-rales que cumplió con todas las condiciones de la póliza.
Una de las cuestiones que va al fondo del caso y que las partes discuten extensamente se refiere a la interpretación del contrato y a la propiedad de la harina. La apelante sostiene que la póliza de seguró comprendía 1,300 sacos de harina con las marcas ‘‘Golden Seal” y “Lassens Perfection,” que es el distintivo de la marca de fábrica déla Kansas Milling Co. La contención establece que se tra-*685taba de un seguro fijo y determinado sobre cantidad y ca-lidad de la harina y no sobre una póliza flotante como sos-tiene la apelada. Asimismo alega la apelante que la harina así asegurada era de la propiedad de la Kansas Milling Co. por tener la apelada sólo en depósito la mercancía asegu-rada y aparecer la misma endosada a su favor.
La póliza al referirse a la casa asegurada, dice “on stock of flour in bags, while contained in the two-story, etc” Si atendemos a la letra del contrato, no hay duda alguna que se trata de una póliza flotante. La prueba de la apelante trató de establecer, sin embargo, que la intención de los con-tratantes fué distinta, en sentido de que el convenio se hizo bajo la base de extender las pólizas sobre harinas en sacos, -én- cantidad específica, tratando de reforzar su posición.ale-gando a la vez que la harina asegurada era la de la Kansas Milling Co. y la que tenía en depósito la apelada entretanto ■satisficiera su precio. Uno y otro extremo: fueron resueltos por la corte en sentido adverso a la apelante. La prueba fué contradictoria y no encontramos de su examen que • la conclusión de la corte fuera errónea.
Se imputa como error no concluir y decidir la .corte inferior que la póliza fué cancelada.
La póliza contiene la siguiente cláusula:
“9. — El seguro puede terminarse en cualquier momento a peti-ción del asegurado, caso en el cual la compañía retendrá el tipo acostumbrado para seguros por corto tiempo por el período que la póliza baya estado en vigor. El seguro también puede terminarse en cualquier momento a discreción de la compañía, dando aviso al efecto al asegurado, debiendo devolver la compañía, al solicitarse, la proporción correspondiente de la prima por el tiempo no trans-currido a partir de la fecha de la terminación de la póliza.”
La corte inferior resolviendo esa defensa, dice así:
‘'La prueba demuestra que después de ocurrir un conato de in-cendio en la fábrica de pastas que tuvo lugar en la madrugada del lunes 15 de-agosto de 1921 la demandada comunicó a la demandante la cancelación de la póliza.
*686“A nuestro entender tal cancelación ba sido tardía ya que en el momento de la misma la póliza estaba afecta a las responsabilidades sufridas por el dicho conato de incendio.”
En la demanda se alega, sin embargo, que en agosto 15, 1921, ocurrió un incendio en la fábrica de pastas, destruyendo totalmente la mercancía. Como un conato significa un acto que empieza y no llega a consumarse, parece existir cierta incongruencia entre lo alegado y lo que sienta probado el juez inferior. La prueba es la que parece aclarar esa con-tradicción. José D. Padilla, presidente de la corporación de-mandante, se encontraba en San Juan la noche del lunes, 15 de agosto de 1921. En la mañana temprano visitó a P. A. C. Hastrup, de quien decía que más que llamarle su broker, personalmente era su agente y le notificó, como agente tam-bién de la compañía de seguros, haber sido llamado por telé-fono desde Arroyo o G-uayama dándosele aviso del conato ocurrido en la fábrica de pastas. Padilla ofreció salir inme-diatamente para Arroyo y avisar por teléfono a su llegada de lo que encontrare. Hastrup dice que no recibió, sin embargo, ninguna comunicación de él y dos días después, el 17 de agosto, se encontraba en Adjuntas en donde recibió el segundo aviso de la destrucción total de las existencias ase-guradas. Y Hastrup el día que fué avisado del conato, 15 de agosto, por instrucciones de la compañía aseguradora, dirigió a la apelada el siguiente telegrama:
‘‘August 15th, 1921. — Compañía Mercantil Arroyana, Arroyo.— Koerber acaba cancelar sus cinco pólizas por total quince mil dollars sobre harina extendidas veintidós Julio ppdo. devolviéndome premio no devengado. Esto desde luego no afecta validez reclama-ción motivo conato esta madrugada. Espero amplios detalles suyos. Hastrup. ’ ’
Este aviso fué confirmado por carta que dice:
“F. A. C. Hastrup, San Juan, Porto Rico. — -August 15th, 1921. • — Compañía Mercantil Arroyana, Arroyo, P. R. — Muy Señores n/ y amigos: — Esta mañana a primera hora me visitó su estimado Sr. Padilla notificándome haber recibido noticia de esa de un incendio *687ocurrido en la harina recientemente asegurada con la Home Insurance Co. of New York, de los mutuos amigos Koerber & Co., por la suma de $15,000.
“Inmediatamente me puse a la voz con los citados Agentes y tam-bién con el Sr. Macias, Representante de los beneficiarios bajo esas pólizas, y ambos me expresaron su gran estrañeza al acontecimiento en vista de haber sido ayer Domingo y seguramente permanecido cerrado el local, lo que hace más inexplicable el siniestro.
“En el ínterin también hablé por teléfono con el Sr. Fantauzzi para saber algunas nuevas sobre el particular, y este amigo me con-testó que el fuego en sí hizo poco daño pero que el agua de las man-gueras de incendio dañaron bastante número de sacos. Repítoles mi sorpresa desagradable sobre este acontecimiento máxime cuando próximamente hace cosa de una semana los Sres. Koerber me llama-ron la atención sobre el precio demasiado alto en que estaba asegu-rada esa harina, puesto que el mercado había bajado considerable-mente y que realmente su valor no pasaba de $10,000 a $11,000.
“Les notifiqué a Vdes. por telégrafo que acababa de recibir en-dosos de cancelación por parte de Koerber para esas cinco pólizas así como un cheque por el premio no devengado bajo las mismas. Todo esto se lo incluyo bajo este sobre, suplicándoles firmar los cinco ‘lost policy release’ devolviéndolos acá junto con las pólizas para hacerlos firmar aquí también por el Sr. Macías.
“Ansiosamente espero sus nuevas noticias sobre la ocurrencia, y en el ínterin quedo, suyo affmo. amigo y s. s.”
El cheque indicado aparece cobrado -por la apelada y su contenido, así como el endoso que de él hizo la apelada, leen así:
“The National City Bank of New York.- — San Juan KOR- Branch. — The National City Bank of New York. — No. 591 BER San Juan, P. R. August 15tk 1921. — Pay to the order of & Cia. Mercantil Arroyana eighty-sex 25/100 [I. S. Dollars.— CO. Korber & Co. INC., (sgd.) W. Woods. U. S. $86.25/100. uro. “Endosos: Páguese a la orden de Royal Bank of Canada Valor en cuenta Arroyo, P. R., Agosto 18, 1921. Compañía Mercantil Arroyana (Fdo.) José D. Padilla, Presidente.”
La apelada ha tratado de explicar su teoría en sentido de que si bien existió un conato el 15 de agosto, el incendio que sucedió dos días después causando la pérdida total de *688las existencias, fue la continuación del conato que parece que no había sido extinguido. No hay evidencia, no obs-tante, que tienda a establecer tal teoría. El peso de la prueba estaba en la apelada y era un hecho que debió escla-recer enteramente. Como hemos visto, nada informó de lo ocurrido a consecuencia del conato. Lejos de hacerlo se en-contraba en Adjuntas durante la segunda ocurrencia. La apelada cobró el cheque al día siguiente del voraz incendio que destruyó todo y ello fue la aceptación implícita por la apelada de haber recibido en tiempo el aviso de la cancela-ción, en fecha bastante remota al segundo siniestro, sepa-rado e independiente del conato, sin relación de causa a efecto entre ambos acontecimientos. La cancelación no se refería, por tanto, a pérdidas ya sufridas por el conato. Por el contrario, en el aviso se reservaba a la apelada el derecho de reclamar por tales pérdidas y por' ello no cabe discutir que la cancelación fué hecha después de causados' los.daños.
Tía apelada basó su demanda, .sin embargo, en los daños o pérdidas causados por el segundo siniestro, ya cuando la can-"eéláción de la póliza estaba surtiendo todos sus efectos'y la corte erró al darle efecto a la póliza después de haberse dado el aviso de cancelación. ¡
 Asumiendo, por otra parte, que la póliza hubiera continuado en vigor, la apelante sostiene que no se cumplie- . ron por la apelada, entre otras condiciones de la póliza, las siguientes: El valor de la harina en el mercado .el 15 de agosto de 1921 ni la cantidad almacenada en dicha fecha.
La cláusula pertinente de la póliza en cuanto al valor de la propiedad destruida, dispone:
“La compañía por la presente conviene con el asegurado . . . . que si la propiedad antes descrita o cualquier parte de la misma es destruida o averiada por fuego .... la compañía pagará o respon-derá al asegurado del valor de la propiedad así destruida, o del montante de tales daños ocasionados a la misma, hasta una canti-dad que no exceda, con respecto a todas y cada una de las partidas arriba especificadas, de la suma que aparece al lado opuesto respec-*689tivamente, sin exceder en total la suma .de tres mil dólares, y no, 'excediendo en ningún caso, la cantidad del valor asegurable del ase-gurado al tiempo de ocurrir el incendio:” '
Los artículos 397, 406 y 4Ó8 .del Código de Comercio pres-criben :
“Art. 397. — La garantía del asegurador sólo se extenderá a los objetos asegurados y en el sitio en que lo fueron, y en ningún-caso .excederá su responsabilidad de la suma en que se valuaron los ob-jetos o .se estimaron los riesgos.
“Art. 406. — La valuación de los daños causados por el incendió, se fijará por peritos en la forma establecida en la póliza, por con-venio que celebren las partes, o, en su defecto, con arreglo a lo dis-puesto por la Ley de Enjuiciamiento Civil.
“Art. 408. — 'Si el valor de las pérdidas sufridas excediere de la cantidad asegurada, él asegurado será reputado su propio asegura-dor por esté exceso, y sufragará la parte alícuota que le corres-ponda de pérdidas y gastos.”
Según la póliza la obligación de la apelada era pagar o indemnizar a la apelada del valor de la propiedad destruida, no excediendo de la suma de $3,000 que se señaló como límite máximo de la responsabilidad de la compañía aseguradora. La valoración se debe hacer entonces estimando los objetos asegurados por el justo valor que tuvieren en el mercado al tiempo.de ocurrir el incendio. .No se trata, pues, .de.una póliza que pueda incluirse dentro de la denominación de value policies y al.asegurado incumbe la prueba del valor de las harinas para dejar cumplida esa parte del contrato. La única prueba presentada a ese ñn es la del testigo José L. Padilla y presidente de la corporación apelada'. ¡Él de- . claró que en la fecha del incendio la harina valía a'$10.25, $10 y $9.75, pero este precio parece inferirlo de los libros, pues dijo “que el valor total de la harina destruida por el ■ incendio, que estaba depositada en mi almacén, viendo'los libros para decirlo y según éstos, era de $22,629.72.” Así puede verse en repetidas manifestaciones del testigo que al referirse al valor de la propiedad destruida lo deducé de los *690libros o del precio de factura de sus compras. Preguntado, por ejemplo, del valor de, 588 sacos que tenía en existencia el 31 de mayo de 1921, contestó: ‘£ Tengo que ver el saldo que dan los libros .... cinco mil novecientos cuarenta dollars cinco centavos, según los libros.” Asimismo dice, “se-gún los libros” para valorar la existencia de sacos que tenía on 30 de junio de 1921. Y la harina en sacos procedente de 1¿ Kansas Milling Co. la estima por el precio de factura porque después de afirmar que “el valor de la factura de esos 1,300 sacos de harina era de $12,770.00,” añadió: “Til precio convenido con el Sr. Macías por esa harina en el con-venio de que he hablado, era pagar el valor total de $12,770, el mismo precio estipulado en los contratos de compra.” Su declaración puede decirse que se resume en estas palabras: “El.15 de agosto nosotros teníamos una existencia de harina por valor de $22,629.72. Comprada parte a crédito y parte al contado. Los libros, el libro mayor indica ahí. En ese valor está incluida la harina de la partida de 1,300 sacos. . .” Y respecto a estos últimos sacos finaliza su declaración, diciendo: “Ese cálculo lo hago a $10.00, de acuerdo con el precio del contrato.”
Con esta prueba no podemos -decir que se ha cumplido la regla que unánimemente parece sostener la jurispruden-cia de que el valor de la propiedad destruida debe ser el valor justo en el mercado (fair market value). Las auto-ridades la expresan así:
“Un contrato de seguro contra incendio regularmente es un con-trato de indemnización y el asegurado tiene derecho a que se le ponga en la misma situación pecuniaria en que él hubiera estado si no hubiese ocurrido el incendio; y excepto en el caso de pólizas de valor (valued 'policies), o cuando hay disposiciones estatutorias que limiten el montante de la responsabilidad, la regla general es que en un caso de pérdida total el asegurado tiene derecho a recibir el valor justo ■ en el mercado de la propiedad al tiempo y en el lugar del siniestro, hasta pero sin exceder del montante de la póliza, aun-que exceda del límite de seguro fijado por una regla de la campa-*691ñía aseguradora. De acuerdo con esta regla el asegurado no tiene derecho a recibir el valor de la propiedad, como su valor real, aun-que el.costo original de la propiedad puede considerarse como prueba de su valor en relación con prueba de su depreciación; tampoco afecta la responsabilidad de la compañía aseguradora por el valor real de la propiedad el hecho de que el asegurado había ofrecido vender la propiedad por menos de su valor real, ni el hecho de que no se pueda determinar sin dificultad el montante de la pérdida, y que hasta cierto punto sea cuestión de cálculos. El valor real debe calcularse al tiempo de la pérdida y no al tiempo que la.propiedad esté en peligro por haberse desarrollado un incendio.” 26 C. J., págs. 351-52, see. 450.
TGn 14 R.C.L. 1304, sección 478, se expone, en síntesis, igual doctrina, diciéndose:
"El montante a recibir por la pérdida de objetos asegurados contra incendio es el valor real o en el mercado de los objetos al tiempo y lugar del incendio.”
No parece necesario que insistamos para decir qne las pérdidas que se alegan cansadas por el incendio no han sido probadas según exige la póliza y la jurisprudencia, y la corte cometió error al considerar suficiente la prueba en ese ex-tremo.
 La apelante sostiene que tampoco quedó establecido por la prueba, de acuerdo con los términos de la póliza, la cantidad de harina que tenía la apelada el día 15 de agosto de 1921.
La apelante se refiere en este punto a la cláusula que contiene la póliza y que generalmente se conoce bajo el nom-bre .de “iron-safe ¿lause,” la que dispone:
"l9. — El asegurado practicará, por lo menos una vez al año, un inventario detallado de las existencias cubiertas por el seguro, y a menos que tal inventario haya sido practicado dentro de los doce meses anteriores a la fecha de esta póliza, el asegurado debe inven-tariar detalladamente las existencias dentro de días a partir de la fe-cha en que se expide la póliza; de lo contrario esta póliza quedará completamente nula y sin valor a partir del vencimiento de tal pe-*692ríodo y el premio por el tiempo no transcurrido será devuelto al asegurado. ■ ■ '
■ “29. — El asegurado conservará un juego completo de libros de contabilidad, que demostrarán claramente el movimiento de los ne-gocios, incluyendo todas las compras, ventas y embarques, al. .con-tado o a plazo, desde la fecha del inventario mencionado'en-lá sec-ción anterior, y durante la vigencia de esta póliza.
“39. — El.asegurado deberá llevar tales libros e inventarios, con-juntamente con el inventario anterior al último, si éste ha sido practicado, completamente cerrados en cajas de seguridad á prueba de fuego, tanto de noche como en cualquier hora que el edificio des-crito no esté regularmente abierto a operaciones comerciales; no pudiendo cumplir con esta disposición, el asegurado se compromete a guardar tales libros e inventarios en un sitio libre de peligro de un incendio que pueda destruir el mencionado edificio.
“Si el asegurado dejare de presentar tal juego de libros e inven-tarios. para que sean inspeccionados por la compañía, la presente póliza quedará inmediatamente nula y sin valor, tal falta consti-tuirá un impedimento perpetuo para recibir indemnización bajo esta póliza, y no se sostendrá ningún pleito o acción judicial por cual-quier pérdida o daño cubierto por esta póliza.”
La evidencia de la apelada para probar sus existencias en la fecha del siniestro, consistió en la declaración de José D. Padilla, con vista del libro mayor, único libro que fuá presentado como prueba. La apelante objetó la • presenta-ción del libro por la forma .en que se había llevado, pero, sus-objeciones se referían más bien .al peso que a su, admisión {competency). Véase el caso de The Porto Rican American Tobacco Company v. Canel, 32 D.P.R. 553.
Las diversas manifestaciones de Padilla refiriéndose a la existencia de harina, dicen así: “Yo no puedo contestarle con exactitud qué cantidad de harina tenía la mercantil én la. fábrica de pastas porque los libros, desde luego, son los que lo indican. A fines de enero de 1921, no puédo'apreciar aproximadamente, con los libros a la vista tampoco, po'rque Jos libros no lo pueden decir con exactitud.” El testigo ex-plica, entonces .las dificultades de llevar una cuenta exacta, .diciendo que se acostumbraba llevar unas notas o libretas, *693qué se quemaron en el fuego, y de éstas se hacía el resumen, bien semanal o mensualmente llevándose a los libros. El tes-tigo, no obstante, se contradice diciendo: “En síntesis, se llevaba la contabilidad exacta de las existencias, que en cual-quier momento dado se entraban en la fábrica de pastas; .las llevaba porque para eso hay los libros, las libre-tas, y digo que sí, que llevaba la cuenta justa en que se po-dían determinar los números de sacos en cualquier día.” Después de esta declaración ocurre en seguida el siguiente incidente:
“P.- — Pues diga a la corte los sacos que había en 31 de Enero. Ri-ANd ’puedo decirlo porque estaba en las libretas y se quemaron. El libro mayor es el volumen concentrado; y ese que IJd. explica-son Jas misceláneas. P. — Ud no llevaba un libro especial sobre exis-tencia deÉharina? R. — Llevaba mis notas. Llega, por ejem-plo,- el mes de enero del 21; el mes de febrero entraban esas hari-nas, en pequeños lotes o en grandes lotes y a veces, por aquello dé reunir' mayor cantidad no se entraba en la misma fecha, porque como esó no es obligación hacerlo, porque eso estaba desde luego a juicio y discreción del administrador. Entraba harina a la fábrica y no se hacía figurar en el libro Mayor.”
• El testigo, en resumen, afirmó que no podía determinar ni aproximadamente, la harina que estaba en la fábrica en enero de 1921, ni en los siguientes meses de febrero, marzo y abril, ni aun en todo el mes de mayo, con excepción del día'31. Desde esta última fecha es que aparecen llevarse las cuentas con más regularidad. A pesar de esto los 1,300 saqos de harina que fueron comprados a la Kansas Milling Go.-, -aún cuando se le dió entrada en el libro mayor en re-lación con la cuenta “Existencia de la fábrica de pastas,” que fué la que se quemó con las existencias, no ingresó en su totalidad en dicha fábrica en la fecha que indica el libro, julio 31, 1921, haciéndose el ingreso de parte de ella en los primeros días de agosto. Si esto es así, ¿cómo es posible concluir que la sola prueba del libro mayor, con las irregu-laridades con que aparece llevado, en donde figuraban en-, *694tradas que realmente no existían, puede ser la prueba ine-quívoca de lo que-debió aparecer clara y fijamente de las existencias en el día y sitio del siniestro? Si como alegó la apelada y sostuvo la corte inferior que el contrato de seguro en este caso no era específico sino sobre existencias no de-terminadas, esto exigía por el carácter de flotante que se le daba a la póliza una cuenta diaria sobre las entradas y sa-lidas de harinas, por el movimiento de la industria a que se dedicaba en la fabricación diaria de pan y pastas, junto al negocio de compraventa del artículo en el que también traficaba particularmente Padilla al mismo tiempo de tener la representación de la apelada eomo presidente y manager de la misma.
No se demostró, en resumen, por la apelada un récord completo de los negocios realizados para poner en claro las existencias de harina en un momento dado. La misma cláu-sula de llevar un juego de libros demostrativo, de todas las operaciones, de compras y ventas, tanto al contado como a crédito, en unión del último inventario del negocio, fué in-terpretada en el caso de Rodríguez v. U. S. Fire Ins. Co., 34 D.P.R. 385, donde se sostuvo la insuficiencia de una prueba más o menos análoga a la aportada en el presente caso. Una interpretación sana y razonable de la misma cláu-sula la encontramos en Home Insurance Co. of New York v. Williams, 237 Fed. 171, 176, en donde la doctrina sentada es como sigue:
“La cláusula de ‘iron safe’ obligaba al asegurado a llevar un juego de libros que permitiera a la compañía aseguradora determi-nar de los libros y papeles que se le sometieran con certeza razona-ble la cantidad de efectos en existencia al tiempo de ocurrir el in-cendio sin tener que recurrir a prueba oral, excepto en lo qpb se refería a la forma de llevar tales libros.”
En el caso de Compañía L’Union de París v. Goldsmith, 8 Fed. Rep. (2d Series) 137, la Corte de Circuito de Ape-laciones del Primer Circuito, refiriéndose a una de las ins-*695tracciones que establecían que la cláusula “iron-safe clause,” igual en sus términos a la del presente caso, es válida y obligatoria al asegurado, y que fue denegada por la corte inferior, dijo lo siguiente:
“Uno de los errores señalados es que la corte rehusó dar al ju-rado la siguiente instrucción:
“ ‘Se les instruye que la cláusula denominada “iron safe” con-tenida en los Exhibits A y B del demandado, era una válida y obli-gaba al asegurado, el demandante; y que ustedes no pueden traer un veredicto a favor del demandante a menos que antes la prueba les demuestre claramente que se ha cumplido substancialmente con todos y cada uno de los requisitos y condiciones de la denominada “iron safe clause.” Denegada. La demandada toma excepción. A. m o.’
“Esta instrucción debió haber sido dada y la corte cometió error al negarse a trasmitirla al jurado.”
Otro caso que parece bien análogo, donde la asegurada no pudo decir por sus libros las existencias que tenía el día del siniestro, es el de Coggins v. Aetna Ins. Co., 8 L.R.A. (N.S.) 839, 841, siendo el razonamiento de la Corte Suprema de North.Carolina el siguiente:
“Nunca se ha hecho un inventario de los efectos comprendidos en la existencia de la tienda .de Erastus, la cubierta por la póliza, No hay ahora, y nunca los han habido, ningunos datos de los cuales se pudiera hacer un inventario razonablemente aproximado. El de-mandante declarando por sí mismo sobre esta cuestión, correcta y propiamente dijo: ‘No, no sé qué cantidad de ferretería, provisio-nes y zapatos yo tenía.’ . . . . La corte tenía razón, por consi-guiente, al resolver, basándose en la declaración del demandante, que había un incumplimiento de- la primera estipulación de la de-nominada ‘iron safe clause.’ ”
Aplicando la misma doctrina podemos concluir que la prueba aportada en el presente caso no ha podido dar una idea cierta y verdadera de las existencias en el momento del siniestro, quedando incumplida implícitamente una de las condiciones más esenciales de la póliza, sin cuyo cumplimiento la asegurada no tiene acción para reclamar.
*696Siendo éstas las conclusiones' a, que hemos llegado, no es necesario que discutamos las demás cuestiones que levanta la apelante.

Por todo lo expuesto, debe revocarse la sentencia apelada.